                  Case 1:20-cv-07628-PAC Document 15-16 Filed 09/18/20 Page 1 of 1


                                                NS8 Inc
                                             Balance Sheet
                                            As of February 29, 2020

                                                                                               Jan 2020            Feb 2020
ASSETS
 Current Assets
   Bank Accounts
          Bill.com Money In Clearing                                                                    0.00                0.00
          Bill.com Money Out Clearing                                                                   0.00                0.00
    BofA Checking                                                                              38,149,825.57       42,244,565.43
      Income Account Balance                                                                            0.00                0.00
    Total BofA Checking                                                                    $ 38,149,825.57     $ 42,244,565.43
    Dutch BV COH                                                                                 571,652.37          571,652.37
    SVB (Checking)                                                                             34,087,045.46       30,846,359.37
    TOTAL BUS CHK (            )                                                                    2,473.80            2,378.80
   Total Bank Accounts                                                                     $ 72,810,997.20     $ 73,664,955.97
   Other Current Assets
    Payroll Corrections                                                                                 0.00                0.00
   Total Other Current Assets                                                              $            0.00   $            0.00
 Total Current Assets                                                                      $ 72,810,997.20     $ 73,664,955.97
 Other Assets
   Security Deposits                                                                                                        0.00
    Las Vegas Office Deposit                                                                      69,187.20           69,187.20
   Total Security Deposits                                                                 $      69,187.20    $      69,187.20
 Total Other Assets                                                                        $      69,187.20    $      69,187.20
TOTAL ASSETS                                                                               $ 72,880,184.40     $ 73,734,143.17
LIABILITIES AND EQUITY
 Liabilities
   Current Liabilities
    Credit Cards
      AMEX Open Gold                                                                              38,159.42          136,086.95
      SVB Corporate Card                                                                          86,026.16           62,851.27
    Total Credit Cards                                                                     $     124,185.58    $     198,938.22
    Other Current Liabilities
      Payroll Liabilities                                                                                                   0.00
         CA PIT / SDI                                                                                   0.00                0.00
         CA SUI / ETT                                                                                   0.00                0.00
         Federal Taxes (941/944)                                                                        0.00                0.00
         Federal Unemployment (940)                                                                     0.00                0.00
         FL Unemployment Tax                                                                            0.00                0.00
         NV UI Bond Obligation Assessment                                                               0.00                0.00
         NV Unemployment Tax                                                                            0.00                0.00
         VA Income Tax                                                                                  0.00                0.00
         VA SUI Employer                                                                                0.00                0.00
      Total Payroll Liabilities                                                            $            0.00   $            0.00
    Total Other Current Liabilities                                                        $            0.00   $            0.00
   Total Current Liabilities                                                               $     124,185.58    $     198,938.22
                                                       Exhibit
                                                                      exhibitsticker.com




                                                         16
